DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 3-4 and 7-9 are amended. Claims 6 and 12 are cancelled. Claims 1-5 and 7-11 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the detection pattern" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
GB 2460115 B
YEOMANS
US 20160282141 A1
Rajamani et al. hereinafter Rajamani
US 20180238760 A1
Trost
US 5883306 A
Hwang


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over YEOMANS in view of Rajamani.
With respect to claim 1, YEOMANS discloses a tire tread detection apparatus for detecting a tread depth of a tire (Fig. 1 illustrates tyre measurement apparatus), comprising: 
a body casing (casing 13); 
a driving unit (actuator 29 with motor 48) disposed in the body casing (13); 
a power module (battery 62) disposed in the body casing (13) for supplying a power to the driving unit (page 4, lines 24-25 discloses controller 66 controls motor 48); 
a measuring member (probe assembly 20) disposed in the body casing and connected with the driving unit (page 3, lines 25-32 discloses probe assembly is coupled to actuator 29), the driving unit driving the measuring member to move (page 1, lines 17-22 discloses actuator arranged to move the probe assembly from retracted to extended position), such that the measuring member protrudes out from the body casing to measure the tread depth of the tire(page 5, lines 1-17, Fig. 1);
a positioning member (probe member 22 and support 24) disposed in the body casing and connected with the driving unit (29 and 28); and 
a sense member (movement sensor 50) fixed in the body casing (13), the sense member generating a measurement signal as a tread depth value according to the positioning member (page 5, lines 1-17, Fig. 1).

Rajamani, from the area of position sensing system, discloses a magnetic field is generated when the sense member sensing the positioning member sense each other (¶[0005] discloses a position sensing system for measuring a position of a moving object. The system includes a first magnetic sensor configured to measure an intensity of a magnetic field produced by the moving object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of YEOMANS with the teachings of Rajamani so that YEOMANS’s sensing system will have a magnetic sensing system as disclosed in Rajamani’s invention for the predicable benefit of  increasing the quality of  tread depth measurement and to auto-calibrate the measurement system.    
	With respect to claim 2, YEOMANS and Rajamani discloses the tire tread detection apparatus of claim 1 above. Rajamani discloses the sense member has a sense area corresponding to a movement range of the positioning member (¶[0053] discloses one magnetic sensor for measuring an intensity of a magnetic field produced by the moving object), the measurement signal generated by the sense member varying according to a movement of the positioning member with respect to the sense area (¶[00247] discloses the system includes a second magnetic sensor configured to measure the intensity of the magnetic field produced by the moving object).  
With respect to claim 5, YEOMANS and Rajamani discloses the tire tread detection apparatus of claim 1 above. YEOMANS further discloses the driving unit drives the measuring page 1 lines 17-22), and a movement distance between the retract position and the protrude position is defined as the tread depth of the tire (page 5 lines 1-17).
Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Trost and further in view Rajamani.
With respect to claim 7, Hwang discloses a tire pressure detector setting apparatus with tire tread detection function, which is coupled with a tire pressure detector (Abstract… a tool for measuring tire pressure and tire tread depth), the tire pressure detector setting apparatus (Fig. 1) comprising: 
a casing (housing 20); 
a setting module disposed in the casing (processing unit 40), the setting module comprising a plurality of communication protocol information (Fig. 4, col. 1 lines 49-67  teaches, processing unit 40 has a pressure and position calculating protocol information); and 
a tire tread detection module (Fig. 7 teaches tire tread depth measuring unit) disposed in the casing (housing 20), the tire tread detection module comprising a driving unit (sprocket 52), a measuring member (measuring rod 51), a positioning member (rack segment 511), and a sense member (position sensor 53), the driving unit being coupled with the measuring member and the positioning member, such that the driving unit drives the measuring member to protrude out from the casing to measure a tread depth of a tire (Fig. 7 teaches sprocket 52 coupled with the measuring rod 51  and the sprocket 52 , such that the sprocket drives the measuring rod 51  to protrude out from the housing 20 to measure tread depth of a tire), and a measurement signal is generated by the sense member as a tread depth value according to the col. 2 lines 45-63 teaches the position sensor 53 detects the angular movement of the sprocket 52 and generates an electrical displacement signal corresponding to tire tread depth).
Hwang discloses the claimed invention except that the tire pressure detector is coupled with the setting module, one of the plurality of communication protocol of the setting module is written into the tire pressure detector. 
Trost, from the same area of invention, discloses the tire pressure detector is coupled with the setting module, one of the plurality of communication protocol of the setting module is written into the tire pressure detector (¶[0064] discloses the case 10 includes embedded software that may be installed to the device once the plug 28 is connected to the device data port to provide other code to allow the device to operate the integrated pressure gauge 12, tread depth meter 14 and wireless transceiver 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang with the teachings of Trost so that Hwang invention will have a communication protocol written into the tire pressure detector for the predicable benefit of providing the multi-purpose to take data measurements, transmits and records them directly into relevant software application.
 Hwang in view of Trost discloses movement sensor including a light source and light detector to measure tyre tread depth. However, Hwang in view of Trost is silent about a magnetic field is generated when the sense member sensing the positioning member sense each other. 
Rajamani, from the area of position sensing system, discloses a magnetic field is generated when the sense member sensing the positioning member sense each other (¶[0005] discloses a position sensing system for measuring a position of a moving object. The system includes a first magnetic sensor configured to measure an intensity of a magnetic field produced by the moving object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hwang with the teachings of Rajamani so that Hwang’s sensing system will have a magnetic sensing system as disclosed in Rajamani’s invention for the predicable benefit of  increasing the quality of  measurement and auto-calibrating the measurement system.
With respect to claim 8, Hwang, Trost and Rajamani disclose the tire pressure detector setting apparatus of claim 7 above. Hwang further discloses the sense member (position sensor 53) has a sense area corresponding to a movement range of the positioning member (referring to Fig. 7, the diode part of position sensor 53 is the sense area), the measurement signal generated by the sense member varying according to a movement of the positioning member with respect to the sense area (col. 2 lines 45-63 teaches the position sensor 53 detects the angular movement of the sprocket 52 and generates an electrical displacement signal corresponding to tire tread depth).  
With respect to claim 10, Hwang, Trost and Rajamani disclose the tire pressure detector setting apparatus of claim 7 above. Hwang further discloses a power module disposed in the casing, the power module supplying a power to the driving unit and the detection pattern (refer Fig. 5 and col. 3 lines 10-40).  
Hwang is silent about the positioning member being formed of a metal material. The Examiner takes official notice that metal material is well-known in the art. One of the ordinary skill in the art could have combined the well-known positioning member being formed of a metal 
With respect to claim 11, Hwang, Trost and Rajamani disclose the tire pressure detector setting apparatus of claim 7 above. Hwang further discloses the driving unit drives the measuring member to move between a retract position and a protrude position, and a movement distance between the retract position and the protrude position is defined as the tread depth of the tire (col. 1 lines 49-67 teaches the tire tread depth measuring unit includes a measuring rod that extends movably into the main tool housing, and a position sensor for generating an electrical displacement signal corresponding to length of the measuring rod that is extended out of the main tool housing when the measuring rod is used to measure depth of a tire tread).   
Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts separately or in combination do not appear to teach the sense area is disposed laterally on the sense member facing the positioning member, the sense area comprising a detection pattern, the positioning member covering a portion of the detection pattern, the measurement signal generated by the sense member varying according to a variation of the Claim 4 is objected as this claim depends on claim 3.
Response to Arguments
Applicant’s arguments, see pages 6-12, filed 12/17/2020, with respect to the rejection(s) of claims 1-12 under 35 USC § 102, 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of YEOMANS and Rajamani as applied to claims 1, 2 and 5; and in view of  Hwang, Trost and Rajamani as applied to claims 7-8 and 10-11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861    

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861